Title: From Alexander Hamilton to Oliver Wolcott, Junior, 28 July 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Dr. Sir
New York July 28. 1795
We have some cause to suspect though not enough to believe that our Jacobins medidate serious mischief to certain Individuals. It happens that the Militia of this City, from the complexion of its officers in general, cannot be depended on and it will be difficult for some time to organise a competent armed substitute. In this situation our eyes turn as a resource in a sudden emergency upon the military now in the forts—but these we are told are under marching orders. Pray converse confidentially with the Secretary at War & engage him to suspend their march. Matters in Eight or ten days will explain themselves.
How are things truly in Philadelphia? I had good reason to believe that the President before he left Philadelphia had concluded to ratify the Treaty according to the advice of the Senate. Has any thing finally been done? Or are we where we were?
Yrs.

A Hamilton
Oliver Wolcott Esq.

